Citation Nr: 0601267	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disability. 

2.  Entitlement to service connection for left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, wherein the RO denied service connection for 
right and left knee disabilities and migraine headaches.  The 
veteran was informed of the RO's adverse determination that 
same month.  In February 2003, the RO received the veteran's 
notice of disagreement.  The RO issued a statement of the 
case in July 2004, and received the veteran's substantive 
appeal that same month.  During the pendency of the appeal, 
jurisdiction of the veteran's claims was transferred to the 
RO in Columbia, South Carolina.     
 
The Board observes that the RO has mistakenly identified the 
issues on appeal as whether new and material evidence has 
been received to reopen claims for service connection for 
right and left knee disabilities.  However, as there was no 
finality with respect to the January 2003 rating decision, 
the Board is obligated to address the claims on a de novo 
basis.  (Parenthetically, the Board notes that this was 
explained by the undersigned Veterans Law Judge to the 
veteran during an August 2005 video conference hearing at the 
RO in Columbia, South Carolina).  Thus, the issues have been 
framed as those listed on the title page of this document. 

At the time of the August 2005 hearing, the veteran submitted 
additional evidence in support of his claims with the proper 
waiver of Agency of Original Jurisdiction consideration.  See 
38 C.F.R. § 20.1304 (2005).

In a March 2003 statement to the RO, the veteran raised a 
claim for service connection for a back disability.  As this 
issue has not been developed for appellate consideration, it 
is referred to the RO for appropriate action.  

By a June 2004 rating action, the RO granted service 
connection for migraine headaches and assigned an initial 30 
percent evaluation.  The grant of service connection 
represents a complete grant of that benefit sought on appeal. 
Thus, the Board does not have jurisdiction over that issue.  
See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess 
jurisdiction over an issue where a rating decision 
constituted a full award of the benefit sought on appeal).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's claim for service connection 
for right and left disabilities, the RO denied the veteran's 
claims on the basis that these conditions pre-existed service 
and were not aggravated therein.  The veteran maintains that 
he did not have pre-existing right and left knee disabilities 
prior to service, but that they were incurred during service.  
(Transcript (T.) at pages (pgs.) 7, 8).  He contends that the 
presumption of soundness has not been rebutted and that 
service connection should be awarded for right and left knee 
disabilities that had their onset during active service.  

In support of the veteran's contentions, service medical 
records reflect that his lower extremities were found to have 
been "normal" at service entrance (see June 1967 enlistment 
examination report).  On a June 1967 Report of Medical 
History, the veteran denied having a "trick" or locked 
knee.  In early August 1967, the veteran was seen in the 
dispensary after having twisted his right knee that morning.  
At that time, he gave a history of having been in a motor 
vehicle accident at age six and that he had had trouble with 
his "knee" since that time.  X-rays (it is unclear whether 
they were performed on the right or left knee) revealed a 
sesamoid rounded type calcification in the posterior lateral 
aspect of the area of the "left knee."  There was some 
irregularity about the anterior tibia tubercle, which was 
consistent with residuals of old Osgood-Schlatter Disease 
that had existed prior to service.  In 
mid-to-late August 1967, the veteran reported having a long-
term history of injuries and subsequent discomfort in the 
left knee since the age of six.  The veteran indicated that 
he had experienced locking of the left knee on several 
occasions during which time he was unable to fully extend it.  
An examination of the left knee was essentially unremarkable 
with the exception of a one-half inch quadriceps atrophy on 
the left.  McMurray's and Apley's testing were questionably 
positive.  The veteran was thought to have internal 
derangement of the left knee that had existed prior to 
service, namely as a torn cartilage.  The next day, the 
veteran returned to full duty.  

In early July 1969, the veteran complained of locking of the 
left knee, which was relieved on flexion, since age eleven.  
He denied any recent injury to the left knee.  An impression 
of torn medial meniscus was entered.  A July 1970 separation 
examination report reflects that the veteran's lower 
extremities were found to have been "normal."  No defects 
were reported.  

Post-service VA and private medical evidence, dating from May 
1997 to January 2005, pertinently reflect that the veteran 
continued to provide a history of having sustained an injury 
to the right knee during service.  These reports also show 
that the veteran complained of left knee pain and left leg 
numbness after a 1997 back injury and laminectomy (see August 
1999 VA orthopedic examination and May 2002 disability 
examination report on behalf of the Social Security 
Administration (SSA)).  While a May 2002 disability 
examination report reflects that the veteran was diagnosed as 
having probable internal derangement of the left knee and 
degenerative joint disease of the right knee (see May 2002 
disability examination report for SSA), a VA physician opined 
in March 2004, after a review of the appellant's service 
medical records, that he was being treated for the same 
conditions as he was in service, i.e., bilateral knee pain 
(italics added).  The Board notes that VA does not generally 
grant service connection for symptoms alone, without an 
identified basis for those symptoms.  For example, "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted." 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thereafter, VA x-ray reports of the veteran's knees, dated in 
January 2005, revealed no evidence of any fracture, 
dislocation, joint space abnormality, or joint effusion.  
There was minimal arterial calcifications noted.  Otherwise, 
the soft tissues were unremarkable.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  

As such, VA must determine whether there is clear and 
unmistakable evidence that any right and left knee 
disability(ies) pre-existed service, and if so, whether there 
is clear and unmistakable medical evidence that they were not 
aggravated during service.  VAOPGCPREC 3- 2003.

In light of the veteran's contention that he did not have a 
right or left knee disability prior to service in conjunction 
with clinical evidence of right and left knee symptomatology 
during service and the varying post-service clinical picture 
of the right and left knees, the Board finds that the 
appellant should be afforded an orthopedic VA examination to 
determine the exact etiology of any currently present right 
or left knee disability(ies) prior to final appellate review 
of the instant claims. 

Finally, a May 2002 disability examination report reflects 
that the veteran was examined on behalf of the SSA.  The 
Board notes that SSA disability records of unknown or 
uncertain content must be presumed pertinent to all pending 
VA compensation claims.  Consequently the Board must defer 
action on the claim for service connection for right and left 
knee disabilities.  VA must obtain all SSA records pertinent 
to the veteran's medical history.  38 C.F.R. § 3.159(c)(2) 
(2005); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103(a) (West 
2002) are fully complied with and 
satisfied in accordance with 38 C.F.R. 
§ 3.159 (2005).  The veteran should be 
specifically told of what is required to 
substantiate his claims for service 
connection for right and left knee 
disabilities, and of the information or 
evidence he should submit, as well as the 
information or evidence that VA will yet 
obtain, if any.  38 U.S.C.A. § 5103(a) 
(West 2002).  The veteran should also be 
asked to submit all pertinent information 
or evidence in his possession.  38 C.F.R. 
§ 3.159 (2005).  

2.  If the veteran has undergone a 
hearing at SSA for disability benefits, 
the RO should obtain any Social Security 
Administration medical records and any 
Administrative Law Judge or agency 
decision pertaining to the veteran's 
disability claim.

3.  After associating with the claims 
folders any pertinent outstanding 
records, the veteran must be afforded a 
VA orthopedic examination to determine 
the nature, extent and etiology of any 
currently present left and right knee 
disability(ies) found to be present.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folders 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to:

(a)  Does the veteran have current right 
and left knee disability(ies)?  If so, 
state the diagnosis or diagnoses.
(b)  If the examiner finds that the 
veteran has developed a right and left 
knee disability(ies), the examiner must 
state whether any such disorder have its 
onset during his period of active 
service, or was caused by any incident 
that occurred during such active service.

(c)  Did right or left knee 
disability(ies) exist prior to the 
veteran's period of active duty?  If so, 
state (if possible) the approximate date 
of onset of any such disability (ies).

(d)  If right or left knee 
disability(ies) pre-existed the veteran's 
period of active duty, did that any such 
disorder increase in disability during 
such period of active duty?  In answering 
this question, the examiner should 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether there 
was a permanent worsening of the 
underlying pathology of any such 
condition due to or during service, 
resulting in any current disability(ies).

(e)  If right or left knee 
disability(ies) increased in disability 
during service, was that increase due to 
the natural progression of the disease?

(f)  If the examiner finds that a right 
or left knee disability(ies) did not 
exist prior to the veteran's period of 
active duty, is it as least as likely as 
not that any such disorder had its onset 
during service, or was it caused by any 
incident that occurred during service?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  In the event that the veteran does 
not report for any examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to his last know 
address.  It should also be indicated 
whether any notice was returned as 
undeliverable. 

5.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to service connection for 
right and left knee disabilities.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and caselaw, to include a 
threshold determination as to whether 
there is clear and unmistakable evidence 
that any diagnosed right and left knee 
disability(ies) pre-existed service, and 
if so, whether there is clear and 
unmistakable evidence that they were not 
aggravated during service.  The holdings 
in VAOGCPREC 3-2003 should be 
specifically considered in that threshold 
determination.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  If the veteran has not reported 
to any examination, the SSOC should 
include the provisions of 38 C.F.R. 
§ 3.655 (2005) and an explantation of the 
regulations application in this case. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGELTON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

